 

Exhibit 10.1

 
 MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This MEMBERSHIP INTEREST PURCHASE AGREEMENT dated as of September 24, 2018 (this
“Agreement”), by and among ICO Liquidating Trust, LLC, a Delaware limited
liability company (“ICO” and “Seller”), Petro River Oil Corp., a Delaware
corporation (“Petro River” and Buyer”), and LBE Partners, LLC, a Delaware
limited liability company (the “Company”).
 
WHEREAS, Seller owns 66.67% of the membership interests in the Company (the “ICO
Membership Interest”).
 
WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer the ICO Membership Interest on the terms and subject to the conditions set
forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Purchase and Sale of ICO Membership Interest.
 
1.1 Sale and Purchase. At the Closing, Buyer shall purchase from Seller and
Seller shall sell to Buyer the ICO Membership Interest for 300,000 shares of
common stock, par value $0.0001 of the Seller (having a value of $250,000) (the
“Petro River Stock”) subject to the terms and conditions of this Agreement and
on the basis of the representations, warranties, covenants and agreements
contained herein (the "Sale and Purchase").
 
1.2 Terms of Payment. The Seller shall deliver the Petro River Stock within 5
business days of the Closing.
 
1.3 Closing. The Sale and Purchase shall take place at 10:00 AM on the date
hereof at the corporate office of Buyer, which time and place are designated as
the "Closing."
 
1.4 Deliveries at Closing. At the Closing, the parties shall execute and deliver
an Assignment and Assumption Agreement substantially in the form attached as
Exhibit A hereto and such other documents as are customary and reasonably
necessary to consummate the transactions contemplated hereby including but not
limited all financial documents, bank accounts and bank statements, corporate
documents and any other items reasonably requested by Buyer.
 
1.5 Consent by Company. The Company hereby consents to the sale and purchase of
the ICO Membership Interest set forth in this Agreement.
 

2. Representations and Warranties of Seller. Seller hereby represents and
warrants as follows:
 
2.1 Organization and Qualification. Seller is a limited liability company duly
organized and validly existing under the laws of the State of Delaware. Seller
has all requisite power and authority to carry on its business as currently
conducted. Seller is duly qualified to transact business.
 
 
 
 

 
 
 
2.3 Authorization. As of the Closing, all action on the part of Seller, its
officers, directors and existing members necessary for the authorization,
execution and delivery of this Agreement and the performance of all obligations
of Seller hereunder shall have been taken, and this Agreement, assuming due
execution by the parties hereto, will constitute a valid and legally binding
obligation of Seller, enforceable in accordance with its respective terms.
 
3. Representations and Warranties of Buyer. Buyer hereby represents and warrants
that:
 
3.1 Investment. Buyer is acquiring the Membership Interests for investment for
its own account and not with the view to, or for resale in connection with, any
distribution thereof.
 
3.2 Authorization. As of the Closing, all action on the part of Buyer and its
respective officers and directors necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of Buyer
hereunder shall have been taken.
 
4. Miscellaneous.
 
4.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York, without regard to any provisions thereof relating to
conflicts of laws among different jurisdictions.
 
 
 
ALL SIGNATURES ON FOLLOWING PAGE
 
 
 

 
 

 
 
 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the October
2, 2018.
 
 
ICO LIQUIDATING TRUST, LLC
 
PETRO RIVER OIL CORP.
 
 
 
 
 
 
 
By:
 /s/ Scot Cohen
 
By:
 /s/ Stephen Brunner
 
 
Scot Cohen, Manager
 
 
Stephen Brunner, President
 
 

 
 LBE Partners, LLC
 
 
By:
 /s/ Scot Cohen
 
 
 
 
Scot Cohen, Manager
 
 
 

 
 
 
 
 
